THE THIRTEENTH COURT OF APPEALS

                                   13-21-00045-CV


  REGIONAL POOL ALLIANCE, MATAGORDA COUNTY SELF INSURANCE POOL,
            AND WEST TEXAS RURAL COUNTIES ASSOCIATION
                                v.
                NORTHSTAR RECOVERY SERVICES, INC.


                                   On Appeal from the
                     36th District Court of Aransas County, Texas
                       Trial Court Cause No. A-20-0159-CV-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court AFFIRMED IN PART and REVERSED and

RENDERED IN PART. Costs of the appeal are adjudged 50% against appellant

Regional Pool Alliance and 50% against appellee NorthStar Recovery Services, Inc.

      We further order this decision certified below for observance.

May 5, 2022